Exhibit 10.1

Execution Version

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

BY AND AMONG

CPB Member LLC,

AS SELLER

AND

Shell Midstream Operating LLC,

AS BUYER

October 16, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

  

DEFINITIONS

   1.01    Definitions.      1  

ARTICLE 2

  

PURCHASE AND SALE

   2.01    Purchase and Sale.      5   2.02    Purchase Price at Closing.      5
  2.03    Post-Closing Adjustments.      5  

ARTICLE 3

  

PURCHASE AND SALE AND CLOSING

   3.01    Time and Place of Closing.      7   3.02    Closing Deliveries;
Closing Conditions.      7  

ARTICLE 4

  

REPRESENTATIONS AND WARRANTIES OF SELLER

   4.01    Organization and Qualification of Seller.      8   4.02   
Organization and Qualification of the Company.      8   4.03    Authority and
Enforceability.      8   4.04    Organizational Documents.      9   4.05   
Capitalization.      9   4.06    Subsidiaries.      9   4.07    Employees.     
9   4.08    Indebtedness.      9   4.09    Business Operations.      9   4.10   
Litigation.      9   4.11    Material Contracts.      10   4.12    Title.     
10   4.13    Midstream Assets.      10   4.14    Financial Statements.      10  
4.15    No Conflicts; Required Consents.      10   4.16    Compliance with Laws.
     11   4.17    Environmental Matters.      11   4.18    Tax.      12   4.19
   Affiliate Transactions.      13   4.20    Bankruptcy, Insolvency and
Reorganization.      13   4.21    Brokers.      13  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE 5

  

REPRESENTATIONS AND WARRANTIES OF BUYER

   5.01    Organization and Qualification of Buyer.      13   5.02    Authority
and Enforceability.      13   5.03    Litigation.      13   5.04    No
Conflicts; Required Consents.      14   5.05    Investment Intent.      14  
5.06    Brokers.      14   5.07    Independent Evaluation.      14  

ARTICLE 6

  

INDEMNIFICATION

   6.01    Indemnification by Seller.      15   6.02    Indemnification by
Buyer.      15   6.03    Claim Procedure.      15   6.04    Survival.      16  
6.05    Limitations on Liability.      16   6.06    Exclusive Remedy.      18  
6.07    Treatment of Indemnity Payments.      18  

ARTICLE 7

  

MISCELLANEOUS

   7.01    Governing Law; Waiver of Jury Trial.      18   7.02    Entire
Agreement; Conflicts.      19   7.03    Waiver.      19   7.04    Captions.     
19   7.05    Assignment.      19   7.06    Notices.      20   7.07    Expenses.
     20   7.08    Liability for Transfer Taxes.      20   7.09    Severability.
     21   7.10    Tax Treatment of Purchase.      21   7.11    Amendment.     
21   7.12    Further Assurances.      21   7.13    Third-Party Beneficiaries.   
  21   7.14    Counterparts; Exhibits.      21   7.15    Confidentiality.     
22   7.16    Construction.      22   7.17    Schedules.      22   7.18   
Disclaimer—Representations and Warranties.      23   7.19   
Disclaimer—Statements and Information.      23  

 

ii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibits

  

Exhibit A

   Form of Company Interests Assignment Agreement

Exhibit B

   Form of Section 1445(B)(2) Tax Certificate

Exhibit C

   Form of First Amended and Restated Limited Liability Company Agreement

Schedules

  

Schedule 2.02(a)

   Preliminary Settlement Statement

Schedule 2.02(b)

   Wire Instructions

Schedule 4.05

   Liens and Encumbrances

Schedule 4.08

   Indebtedness

Schedule 4.10

   Litigation

Schedule 4.11

   Material Contracts

Schedule 4.12

   Title Exceptions

Schedule 4.13

   Additional Assets

Schedule 4.14

   Financial Statements

Schedule 4.15

   Conflicts, Required Consents, Prohibiting Laws

Schedule 4.16

   Non-Compliance with Laws, Pending Investigations, Payments to Government
Officials

Schedule 4.17

   Environmental Matters

Schedule 4.18

   Taxes

Schedule 4.19

   Affiliate Transactions

Schedule 4.20

   Bankruptcy, Insolvency, Reorganization

Schedule 5.04

   Conflicts, Required Consents, Prohibiting Laws

 

iii



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (“Agreement”) is made and entered
into on this 16th day of October, 2017 (“Closing Date”) by and among CPB Member
LLC, a Delaware limited liability company (“Seller”) and Shell Midstream
Operating LLC, a Delaware limited liability company (“Buyer”). Seller and Buyer
are sometimes herein referred to individually as a “Party” and collectively as
the “Parties.”

RECITALS

WHEREAS, Seller owns one hundred percent (100%) of the outstanding equity
interests of Crestwood Permian Basin LLC, a Delaware limited liability company
(the “Company”), which owns or leases and operates certain natural gas Midstream
Assets including the Systems; and

WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer, the Company Interests on the terms and conditions set forth in this
Agreement.

AGREEMENTS

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.01 Definitions. Each capitalized term used herein shall have the meaning given
such term as set forth below.

“Accounting Referee” means a nationally recognized United States accounting firm
as mutually agreed upon by the Parties, or, if the Parties fail to so agree
within five (5) Business Days, the nationally recognized United States
accounting firm appointed by the Houston, Texas office of the American
Arbitration Association, together with any experts such firm may require in
order to resolve a particular dispute; provided that absent the written
agreement of the Parties, the Accounting Referee shall not be any accounting
firm that has acted for either Party or the parent entities thereof within the
two (2) years preceding the Closing Date.

“Affiliate” or “affiliate” as used herein means, with respect to any Person, any
other Person that, directly or indirectly, controls, is controlled by, or is
under common control with, such Person. For purposes of this Agreement,
“Control” or “control”, when used with respect to any specified Person, means
the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings. For the avoidance of doubt, Seller shall be

 

1



--------------------------------------------------------------------------------

treated as an affiliate of CEQP so long as Seller is, on the Closing Date,
controlled by CEQP, or a Subsidiary of CEQP or CEQP or a Subsidiary of CEQP owns
directly or indirectly fifty percent (50%) or more of Seller.

“Agreement” shall have the meaning given such term in the Preamble.

“Applicable Law” means, as to any Person, any federal, state, municipal and
local law (including common law), statute, code, rule, judgment, memorandum of
agreement, writ, decree, guidance document, ordinance, by-law, regulation,
order, directive, policy or decision rendered by any Governmental Authority
having competent jurisdiction, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject or pertaining to any or all of the transactions contemplated or referred
to herein.

“Business Day” means any day other than a Saturday, Sunday or a day that
commercial banks in the United States are required or authorized to be closed.

“Buyer” shall have the meaning given such term in the Preamble.

“Buyer Indemnified Parties” shall have the meaning given such term in
Section 6.01.

“CEQP” means Crestwood Equity Partners LP.

“Claim Notice” shall have the meaning given such term in Section 6.03(a).

“Closing” shall have the meaning given such term in Section 3.01.

“Closing Date” shall have the meaning given such term in the Preamble.

“Closing Purchase Price” means the amount equal to the product of (i) the actual
capital that has been incurred by the Company, plus accumulated capitalized
interest of such amounts at an annual compounded rate of fifteen percent (15%),
as of the Closing Date, multiplied by (ii) fifty percent (50%); plus the
assumption of any unfunded capital commitments in respect of the Company
Interests to the extent disclosed during Buyer due diligence.

“Closing Working Capital” means the amount equal to the product of (i) current
assets of the Company (excluding cash and cash equivalents) minus current
liabilities of the Company as of the open of business on the Closing Date, as
determined in accordance with GAAP, multiplied by (ii) 50%.

“Company” shall have the meaning given such term in the Recitals hereof.

“Company Interests” means fifty percent (50%) of the outstanding equity
interests in the Company and all rights and liabilities associated therewith.

“Company Interests Assignment Agreement” shall have the meaning given such term
in Section 3.02(a)(i).

 

2



--------------------------------------------------------------------------------

“Confidential Information” means (a) any information concerning the Company, the
Seller or the Buyer which is possessed by the Seller or the Buyer, as
applicable, whether possessed prior to the Closing Date or hereafter acquired,
developed or used by the Seller or the Buyer, as applicable, relating to
business opportunities, development plans, acquisitions and divestitures,
production activity, contract or agreement existence and terms (including, but
not limited to, payment and compensation terms) or other geological,
geophysical, engineering, operational, commercial, economic, financial,
management or other aspects of the business, operations, properties, customers
or prospects of the Seller or the Buyer, as applicable, in any form whatsoever
(including, without limitation, written, oral, visual, audio or electronic
form), and any information or analyses derived therefrom; and (b) any
information relating to the terms of this Agreement. For purposes of this
Agreement, the term “Confidential Information” shall exclude any information
which (i) was or becomes generally available to the public (other than from
wrongful disclosure in violation of this Agreement), (ii) was rightfully in the
possession of the disclosing Party, from a source unrelated to the Seller or the
Buyer, as applicable, prior to the acquisition of such information by the Seller
or the Buyer, as applicable, and could be shared lawfully, (iii) is or becomes
available to the Seller or the Buyer by a source unrelated to the Seller or the
Buyer, as applicable, provided that such source is not known by the Seller or
the Buyer, as applicable, to be bound by a confidentiality agreement with, or
other obligation of secrecy to, the other Party or (iv) is independently
developed by the Seller or the Buyer, as applicable, without use of any
Confidential Information.

“Deductible” shall have the meaning given such term in Section 6.05(a)(ii).

“Environmental Laws” means any Applicable Law, as in effect on or prior to the
Closing Date, relating to the protection of the environment, of human health and
safety (to the extent relating to exposure to any Hazardous Materials), or of
natural resources or otherwise relating to pollutants, or contaminants, or any
toxic, radioactive or otherwise hazardous substances, wastes or materials.

“Estimated Purchase Price” means the amount on the Preliminary Settlement
Statement for “Total Purchase Price.”

“Estimated Working Capital” means the amount on the Preliminary Settlement
Statement for “Working Capital Reimbursement at Closing for 50% Ownership.”

“Final Purchase Price” shall have the meaning given such term in
Section 2.02(d).

“Final Settlement Statement” shall have the meaning given such term in
Section 2.03(a).

“Fundamental Representations” means the representations and warranties of Seller
in Section 4.01, Section 4.02, Section 4.03, Section 4.05 and Section 4.21 and
the representations and warranties of Buyer in Section 5.01, Section 5.02 and
Section 5.06.

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

“Governmental Authority” means any court, governmental department, commission,
council, board, bureau, agency or other executive, judicial, administrative,
regulatory, legislative or other instrumentality of the United States of
America, tribal, state, city, county, municipality or local governmental body or
political subdivision.

 

3



--------------------------------------------------------------------------------

“Hazardous Materials” means any wastes, substances or materials defined as
“hazardous wastes,” “hazardous substances,” or “toxic substances” under any
Environmental Laws.

“Indemnified Party” shall have the meaning given such term in Section 6.03(a).

“Indemnifying Party” shall have the meaning given such term in Section 6.03(a).

“Knowledge”, wherever used in the phrase “to the knowledge of” Seller or to
Seller’s “knowledge” or wherever it is said that Seller has or does not have
“knowledge,” means the actual knowledge of Brian Freed, Heath Deneke, Hugo
Guerrero and Eric Ormond.

“LLC Agreement” means that certain First Amended and Restated Limited Liability
Company Agreement of the Company, dated as of the Closing Date, substantially in
the form attached hereto as Exhibit C, as the same may be amended, modified or
supplemented from time to time.

“Losses” means any liabilities, losses, damages, claims, judgments, fines,
penalties, costs or expenses (including reasonable attorney’s or other
professional fees and expenses).

“Material Contract” means any contract, agreement or other legally binding
obligation involving the expenditure or potential expenditure of an aggregate
amount for the unexpired term thereof equal to or greater than $100,000.00,
specifically including, but not limited to, contracts with third-parties,
Subsidiaries and Affiliates.

“Midstream Activity” or “Midstream Activities” shall have the meaning set forth
in the LLC Agreement.

“Midstream Asset” means an asset, owned or leased by the Company as of the date
of this Agreement, used primarily to conduct Midstream Activities.

“Objection Notice” shall have the meaning given such term in Section 2.03(a).

“Party(ies)” shall have the meaning given such term in the Preamble.

“Person” means any individual, joint venture, general partnership, limited
partnership, limited liability company, corporation, trust, business trust,
cooperative, association or other incorporated or unincorporated entity, and the
heirs, executors, administrators, legal representatives, successors and assigns
of that Person where the context so admits.

“Preliminary Settlement Statement” shall have the meaning given such term in
Section 2.02(a).

“Preliminary Purchase Price” shall have the meaning given such term in
Section 2.02(a).

 

4



--------------------------------------------------------------------------------

“Proceeding” means any action, suit, litigation, arbitration, lawsuit, claim,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), prosecution, contest, hearing, inquiry, inquest, audit,
examination, investigation, challenge, controversy or dispute commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or any arbitrator.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

“Seller” shall have the meaning given such term in the Preamble.

“Seller Indemnified Parties” shall have the meaning given such term in
Section 6.02.

“Subsidiary” means any Person with respect to which a specified Person (or a
Subsidiary thereof) owns a majority of the common stock or other equity
interests or has the power to vote or direct the voting of sufficient securities
to elect a majority of the directors or managers.

“Systems” shall have the meaning set forth in the LLC Agreement.

“Third Party Claim” shall have the meaning given such term in Section 6.03(b).

ARTICLE 2

PURCHASE AND SALE

2.01 Purchase and Sale. On the Closing Date, Seller agrees to sell, assign,
transfer and convey to Buyer, and Buyer agrees to take assignment of, the
Company Interests, free and clear of all liens and other encumbrances (a) not
otherwise permitted or disclosed on Schedule 4.05 or (b) not otherwise permitted
in the ordinary course of business on the Midstream Assets, on the terms and
subject to the conditions set forth in this Agreement.

2.02 Purchase Price at Closing.

(a) The purchase price paid by Buyer at Closing for the Company Interests (the
“Preliminary Purchase Price”) shall be equal to the sum of the Estimated
Purchase Price plus the Estimated Working Capital, each as shown on the closing
worksheet on Schedule 2.02(a) (the “Preliminary Settlement Statement”), which
shall be subject to adjustment after Closing in accordance with Section 2.03.

(b) Buyer shall pay the Preliminary Purchase Price at Closing by wire transfer
of immediately available funds to the account(s) set forth on Schedule 2.02(b).

2.03 Post-Closing Adjustments.

(a) As soon as reasonably practicable, but in no event later than forty-five
(45) days after the Closing Date, Seller will deliver to Buyer a statement of
the Closing Purchase Price and the Closing Working Capital (the “Final
Settlement Statement”). As soon as reasonably practicable, but in no event later
than ten (10) Business Days after Buyer receives the

 

5



--------------------------------------------------------------------------------

Final Settlement Statement, Buyer may deliver to Seller a written report
containing any changes that Buyer proposes to be made to such statement (the
“Objection Notice”). Such changes shall be specified in reasonable detail with
reasonable supporting documentation. Any changes not so specified shall be
deemed waived, and Seller’s determinations shall prevail. If Buyer fails to
timely deliver the Objection Notice to Seller containing the changes Buyer
proposes be made to the Final Settlement Statement, the statement as delivered
by Seller will be deemed to be correct and agreed to by the Parties and such
statement will be final and binding on the Parties and not subject to further
audit or arbitration. As soon as reasonably practicable, but in no event later
than ten (10) Business Days after Seller receives the Objection Notice, the
Parties shall meet and undertake to agree on the final adjustments to the Final
Settlement Statement. Seller will, and will cause its Affiliates to, provide
Buyer reasonable access to the books, records and other data as may be required
by Buyer in order to prepare the Objection Notice.

(b) If the Parties fail to agree on the final adjustments to the Final
Settlement Statement within the thirty (30) day period after Seller’s receipt of
the Objection Notice, then each Party shall submit a summary of its position
with regard to the disputed items to the Accounting Referee in a written
document, together with copies of the Final Settlement Statement and the
Objection Notice. Within ten (10) Business Days after receiving the Parties’
respective submissions, the Accounting Referee shall render a decision which
will not assign a value to any item greater than the greatest value for such
item claimed by either party or less than the smallest value for such item
claimed by either party (as set forth in the Final Settlement Statement or the
Objection Notice, as applicable). The decision of the Accounting Referee will be
binding on and non-appealable by the Parties absent manifest error. The fees and
expenses of the Accounting Referee shall be allocated by the Accounting Referee
between Seller, on the one hand, and Buyer, on the other hand, in the same
proportion that the aggregate amount of the disputed items so submitted to the
Accounting Referee are unsuccessfully disputed by each such party (as finally
determined by the Accounting Referee) bears to the total amount of such disputed
items so disputed.

(c) All items included in the Final Settlement Statement as agreed to by the
Parties or as determined by the Accounting Referee will be final and binding
between the Parties and not subject to further audit or arbitration.

(d) If the sum of the Closing Purchase Price and the Closing Working Capital as
finally determined in accordance with this Section 2.03 (such sum, the “Final
Purchase Price”) is greater than the Preliminary Purchase Price, then Buyer
shall pay to Seller, within ten (10) Business Days after such amounts are so
agreed or determined, by wire transfer of immediately available funds to an
account or accounts designated by Seller, the amount of such difference. If the
Preliminary Purchase Price is greater than the Final Purchase Price, then Seller
shall pay to Buyer, within ten (10) Business Days after such amounts are agreed
or determined, by wire transfer of immediately available funds to an account
designated by Buyer, the amount of such difference.

ARTICLE 3

PURCHASE AND SALE AND CLOSING

 

6



--------------------------------------------------------------------------------

3.01 Time and Place of Closing. The consummation of the transactions
contemplated hereby (the “Closing”) shall occur on the Closing Date. The Closing
shall take place remotely via electronic exchange of documents and signatures.

3.02 Closing Deliveries; Closing Conditions.

(a) Buyer Deliveries. Buyer shall deliver to Seller the following documents at
the Closing:

(i) an assignment of the Company Interests in substantially the form of Exhibit
A hereto (the “Company Interests Assignment Agreement”), duly executed by Buyer;

(ii) the certificate to be delivered pursuant to Section 3.02(d)(iii);

(iii) the Preliminary Purchase Price to Seller as described in Section 2.02;

(iv) the LLC Agreement, duly executed by Buyer; and

(v) such other instruments as may be reasonably requested by Seller in order to
effectively transfer the Company Interests to Buyer.

(b) Seller Deliveries. Seller shall deliver to Buyer the following items at the
Closing:

(i) the Company Interests Assignment Agreement, duly executed by Seller;

(ii) the certificate to be delivered pursuant to Section 3.02(c)(iii);

(iii) a certificate in accordance with Treasury Regulations
Section 1.1445-2(b)(2) to the effect that Crestwood Permian Basin Holdings LLC,
the parent of Seller, is not a “foreign person” within the meaning of the
Internal Revenue Code of 1986, as amended, substantially in the form of Exhibit
B hereto;

(iv) a certificate of good standing for the Seller issued by the Delaware
Division of Corporations;

(v) the LLC Agreement, duly executed by Seller; and

(vi) such other instruments as may be reasonably requested by Buyer in order for
Seller to effectively transfer the Company Interests to Buyer.

(c) Conditions to Buyer’s Obligation to Purchase. The obligation of Buyer to
purchase the Company Interests on the Closing Date is conditioned upon
satisfaction of the following conditions on or before the Closing Date (any or
all of which may be waived in writing by Buyer in its sole discretion):

 

7



--------------------------------------------------------------------------------

(i) On the Closing Date, no Proceeding shall be pending or threatened which
seeks to restrain or prohibit the transactions contemplated by this Agreement;

(ii) The representations and warranties of Seller and the Company contained in
this Agreement are true and correct as of the Closing Date; and

(iii) Seller shall have delivered to Buyer a certificate, dated as of the
Closing Date, signed by an executive officer of Seller, certifying the
satisfaction of the conditions specified in Section 3.02(c)(ii).

(d) Conditions to Seller’s Obligations to Sell. The obligation of Seller to
sell, transfer, assign and deliver the Company Interests on the Closing Date is
conditioned upon satisfaction of the following conditions on or before the
Closing Date (any or all of which may be waived in writing by such Seller in its
sole discretion):

(i) On the Closing Date, no Proceeding shall be pending or threatened which
seeks to restrain or prohibit the transactions contemplated by this Agreement;

(ii) The representations and warranties of Buyer contained in this Agreement are
true and correct as of the Closing Date; and

(iii) Buyer shall have delivered to Seller a certificate, dated as of the
Closing Date, signed by an executive officer of Buyer, certifying the
satisfaction of the conditions described in Section 3.02(d)(ii).

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer the following:

4.01 Organization and Qualification of Seller. Seller is a limited liability
company validly existing and in good standing under the laws of the State of
Delaware.

4.02 Organization and Qualification of the Company. The Company is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware. The Company has all necessary limited liability company power
and authority to own or lease and operate the Midstream Assets and to carry on
its business as currently conducted. The Company is duly licensed or qualified
to do business and is in good standing as a foreign entity in the State of
Texas.

4.03 Authority and Enforceability. Seller and the Company each have all
requisite power and authority to enter into and perform this Agreement, the
instruments to be delivered pursuant hereto and the transactions contemplated
herein, as applicable. The execution and delivery by Seller of this Agreement
and the instruments to be delivered pursuant hereto and the performance by
Seller and the Company of their respective obligations hereunder have been duly
and validly authorized by all necessary action on the part of Seller and the
Company, as applicable. This Agreement is, and the instruments to be executed
pursuant hereto when

 

8



--------------------------------------------------------------------------------

executed and delivered will be, the valid and binding obligations of Seller and
the Company, respectively, and enforceable against Seller and the Company, as
applicable, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the rights of creditors generally, as well
as general principles of equity (regardless of whether such enforceability is
considered in a Proceeding in equity or at law).

4.04 Organizational Documents. Seller has furnished to Buyer true and correct
copies of the operating agreement and other organizational documents of the
Company that have been in existence for the Company since inception and prior to
the Closing Date.

4.05 Capitalization. Seller holds of record and beneficially the Company
Interests, free and clear of all liens and other encumbrances not otherwise
permitted or disclosed on Schedule 4.05, which represent fifty percent (50%) of
the equity interests in the Company. The Company Interests are duly authorized,
validly existing and outstanding and have not been issued in violation of
preemptive rights. Other than pursuant to this Agreement, Seller has not issued
any outstanding convertible security, call, preemptive right, option, warrant,
purchase right or other contract or commitment that would, directly or
indirectly, require Seller or Buyer to sell, issue or otherwise dispose of any
equity interest of the Company. The Company has not granted any right to any
distribution, carried interest, economic interest, preferred return or other
right similar to the rights enjoyed by or accruing to a holder of its equity
interests.

4.06 Subsidiaries. The Company does not own and has not owned any Subsidiaries
or any direct or indirect equity interest in any other entity.

4.07 Employees. The Company does not have and has not had any employees.

4.08 Indebtedness. The Company has not incurred any indebtedness for borrowed
money (other than accounts payable on normal commercial terms), has not
guaranteed any obligations of any other Person, and has not incurred any other
liabilities that have not been disclosed on Schedule 4.08.

4.09 Business Operations. The Company has not engaged in any business other than
the ownership, operation, maintenance, exploration, development and production
of the Midstream Assets.

4.10 Litigation. Other than as disclosed to Buyer on Schedule 4.10: (i) there is
no written claim for breach of contract, tort or violation of Applicable Law, or
investigation of which either the Company or Seller has received written notice,
or any suit, action or litigation, by any Person, and no legal, administrative
or arbitration proceedings pending or threatened in writing against Seller or
the Company with respect to the ownership or operation of the Midstream Assets
or that, as of the date of this Agreement, would have a material adverse effect
upon the ability of either Seller or the Company to consummate the transactions
contemplated by this Agreement; and (ii) there are no outstanding governmental
orders and no unsatisfied judgments, penalties, liens or awards against or
affecting the Company or any of the Midstream Assets.

 

9



--------------------------------------------------------------------------------

4.11 Material Contracts. Schedule 4.11 hereto lists all Material Contracts of
the Company. With respect to each written Material Contract, a true and complete
copy thereof (with all modifications and amendments), and with respect to each
oral Material Contract, a written summary setting forth the terms and conditions
thereof, was made available to Buyer prior to the Closing Date. Except as
disclosed to Buyer on Schedule 4.11: each Material Contract (i) is in full force
and effect and is valid and enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
Proceeding at law or in equity) and (ii) will continue to be legal, valid,
binding and enforceable (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity, regardless of
whether enforcement is sought in a Proceeding at law or in equity), and in full
force and effect on identical terms, immediately following the consummation of
the transactions contemplated by this Agreement. Except as otherwise disclosed
to Buyer on Schedule 4.11, with respect to the Material Contracts, (i) neither
the Company nor Seller nor, to Seller’s knowledge, any of the other parties to
the Material Contracts, is in material breach of, or material default under, or
has failed to perform any material obligation under, any Material Contract,
(ii) no condition exists or event has occurred that (whether with or without
notice or lapse of time or both) would constitute a material breach or material
default, or permit termination, modification, or acceleration, thereunder and
(iii) no party has repudiated or, to Seller’s knowledge, threatened to repudiate
any material provision thereof.

4.12 Title. Except as otherwise disclosed to Buyer on Schedule 4.12, the Company
warrants its title to the Systems to Buyer and its Affiliates against every
Person whosoever lawfully claims the same or any part thereof by, through or
under the Company, but not otherwise.

4.13 Midstream Assets. Except as otherwise disclosed to Buyer on Schedule 4.13,
the Company does not hold any assets other than the Midstream Assets.

4.14 Financial Statements. Accurate copies of the Company’s financial statements
since inception are attached hereto as Schedule 4.14.

4.15 No Conflicts; Required Consents. Except as otherwise disclosed to Buyer on
Schedule 4.15, the execution, delivery and performance by Seller and the Company
of this Agreement, the instruments to be delivered pursuant hereto and the
transactions contemplated herein, do not and will not: (i) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of formation, operating agreement or other organizational document
of Seller or the Company, including the existing LLC agreement; (ii) conflict
with or result in a violation or breach of any provision of any Applicable Law
or governmental order applicable to Seller or the Company; (iii) require the
consent, notice or other action by any Person under, conflict in any material
respect with, result in a material violation or material breach of, constitute a
material default under (or an event which might, with the passage of time or the
giving of notice, or both, constitute a default) or result in the termination,
amendment, acceleration, suspension, revocation or cancelation of any Material
Contract or permit to which the Company is bound or to which any Midstream Asset
is subject; or (iv) result in imposition of

 

10



--------------------------------------------------------------------------------

any encumbrance on any of the Midstream Assets. Except as otherwise disclosed to
Buyer on Schedule 4.15, no notice to, consent, approval, permit or authorization
of, or exemption by, or filing with, any Governmental Authority or any other
Person is required to be obtained or made by Seller or the Company in connection
with the execution, delivery or performance of this Agreement, the instruments
to be delivered pursuant hereto and the transactions contemplated herein. Except
as otherwise disclosed to Buyer on Schedule 4.15, no statute, rule or
regulation, or order of any Governmental Authority prohibits Seller or the
Company from consummating the transactions contemplated hereby.

4.16 Compliance with Laws. Except as otherwise disclosed to Buyer on Schedule
4.16, the Company is in material compliance and since its inception has been in
compliance, in all material respects with all Applicable Laws and the Company
has not, since its inception, received notice of any action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand filed or commenced
against, or any request for information with respect to, the Company alleging
any failure to comply or any actual or potential liability pursuant to
Applicable Laws that is outstanding and unresolved. Except as otherwise
disclosed to Buyer on Schedule 4.16, the Company has not received any request
for information from and, to Seller’s knowledge, there is no pending
investigation of the Company by, any Governmental Authority, in each case,
regarding any anti-corruption law. Except as otherwise disclosed to Buyer on
Schedule 4.16, no member of the Company or any consultant, agent or independent
contractor of the Company has, on behalf of the Company, corruptly taken any act
in furtherance of an offer, payment, promise to pay, authorization or
ratification of the payment, directly or indirectly, of any gift, money or
anything of value to a government official to secure any improper advantage
(within the meaning of such term or similar term under any applicable
anti-corruption law) or to obtain or retain business.

4.17 Environmental Matters. Except as otherwise disclosed to Buyer on Schedule
4.17, the Company is in material compliance and has complied in all material
respects with all Environmental Laws applicable to its business, and the Seller
does not have Knowledge and the Company has not received notice of any action,
suit, proceeding, hearing, investigation, charge, complaint, claim or demand
filed or commenced against, or any request for information with respect to, the
Company alleging any failure to comply or any actual or potential liability
pursuant to applicable Environmental Laws. Except as disclosed to Buyer on
Schedule 4.17 since the Company’s inception, no event has occurred or
circumstance exists that (with or without notice or lapse of time) could
reasonably be expected to (i) constitute or result in a material violation of,
or a material failure to comply with, any Environmental Laws in connection with
the conduct of the business of the Company; (ii) give rise to any material
obligation of the Company to undertake, or bear all or any portion of the cost
of, any remedial action of any nature (including any investigatory, monitoring,
remedial or corrective action obligations pursuant to Environmental Laws); or
(iii) require any material capital expenditures or a material change to the
operation of the business of the Company in order to comply with Environmental
Laws. Except as disclosed to Buyer on Schedule 4.17, since its inception, the
Company has not, nor, to Seller’s knowledge, has any other Person, released or
exposed any Person to any Hazardous Materials in connection with the business of
the Company, which release or exposure could reasonably be expected to require
investigation, remediation or response actions pursuant to Environmental Laws or
to result in any liability. Except as disclosed to Buyer on Schedule 4.17, since
its inception, the Company has not entered into any

 

11



--------------------------------------------------------------------------------

indemnity or other contract with any other Person imposing liabilities in
connection with its business under any Environmental Law or related to Hazardous
Materials, or which could reasonably be expected to result in any such
liability. Prior to the Closing Date, Seller has made available to Buyer all
environmental reports, results of tests, inspections, audits and investigations,
notices of actual or potential violation or liability, and other documents in
its possession, custody or control material to an understanding of the
environmental liabilities of the business of the Company provided within the
last two years.

4.18 Tax. Except as otherwise disclosed to Buyer on Schedule 4.18: (i) the
Company has duly and timely filed with the appropriate Governmental Authority
all material tax returns required to be filed (taking into account any valid
extensions) by it; (ii) such tax returns are true, complete and correct in all
material respects and accurately reflect all liability for taxes of the Company
for the periods covered thereby; (iii) the Company is not currently the
beneficiary of any extension of time within which to file any tax return;
(iv) all material taxes due and owing by the Company (whether or not shown on
any tax return) have been paid within the time required by Applicable Law, and
adequate reserves have been established on the Company’s financial statements in
accordance with GAAP for any taxes that are not yet due and payable, for all
taxable periods, or portions thereof; (iv) the Company has not waived any
statute of limitations affecting any liability for taxes or agreed to any
extension of time during which a tax assessment or deficiency assessment may be
made or extending the time within which to file any tax return; (v) the Company
has not granted any power of attorney with respect to any taxes that is
currently in force; (vi) there are no currently ongoing or pending audits,
suits, claims, investigations, examinations, litigations or other proceedings by
any Governmental Authority with respect to any taxes of the Company, and the
Company has not received notice of the commencement of any audit, suit, claim
investigation, examination, litigation or other proceeding concerning any taxes
of the Company; (vii) the Company has not been subject to tax in a jurisdiction
in which it does not currently file tax returns or pay taxes and no claim has
been made since inception of the Company by any Governmental Authority in a
jurisdiction where the Company does not file tax returns that the Company is or
may be subject to taxation by that jurisdiction; (viii) all deficiencies for
material taxes asserted or assessed against the Company have been fully and
timely paid or settled; (ix) the Company is not negotiating any final or draft
assessment or reassessment in respect of taxes with any Governmental Authority;
(x) the Company is not a party to any tax sharing, indemnity or similar
agreement, and does not have any liability for the taxes of any other Person as
a transferee or successor, or by contract or otherwise; (xi) the Company has not
received any refund of taxes to which it is not entitled; (xii) the Company is
not subject to any joint venture, partnership or other arrangement or contract
that is treated as a partnership for income tax purposes in any jurisdiction;
(xiii) all material taxes which the Company is obligated to withhold, collect or
remit in respect of amounts allocable, credited, paid or owing (including any
amount deemed to have been credited or paid) to any employee, independent
contractor, director, officer, creditor, partner or other Person have been duly
withheld or collected and have been timely remitted or paid over to the proper
Governmental Authority or other Person (or set aside for payment when due);
(xiv) there are no liens for taxes upon the assets or properties of the Company;
(xv) the Company has not participated in a “listed transaction,” as defined in
Treasury Regulation §1.6011-4(b)(2); and (xvi) the Company is, and has been at
all times since its formation, classified as either a partnership or an entity
disregarded as separate from its owner for U.S. federal income tax purposes.

 

12



--------------------------------------------------------------------------------

4.19 Affiliate Transactions. Except as otherwise disclosed to Buyer on Schedule
4.19, neither Seller nor any current or former member, officer, director,
equityholder or Affiliate of the Company, or any individual in Seller’s or such
officer’s, director’s or equityholder’s family (including any spouse or
significant other), or any person which is an Affiliate of any one or more of
such persons is a party to any contract with the Company, relating to the
business of the Company or the Midstream Assets, or has any interest in the
Midstream Assets.

4.20 Bankruptcy, Insolvency and Reorganization. Except as otherwise disclosed to
Buyer on Schedule 4.20: (i) the Company has not made an assignment in favor of
its creditors or a proposal in bankruptcy to its creditors or any class thereof
nor had any petition for a receiving order presented in respect of it; (ii) the
Company has not initiated proceedings with respect to a compromise or
arrangement with its creditors or for its winding up, liquidation or
dissolution; and (iii) no receiver has been appointed in respect of the Company
or the Midstream Assets and no execution or distress has been levied upon the
Midstream Assets.

4.21 Brokers. No broker, finder or investment banker or other Person is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller or the Company.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller the following:

5.01 Organization and Qualification of Buyer. Buyer is a Delaware limited
liability company validly existing and in good standing under the laws of the
State of its formation.

5.02 Authority and Enforceability. Buyer has all requisite power and authority
to enter into and perform this Agreement, the instruments to be delivered
pursuant hereto and the transactions contemplated herein. The execution and
delivery by Buyer of this Agreement and the instruments to be delivered pursuant
hereto and the performance by Buyer of its obligations hereunder have been duly
and validly authorized by all necessary action on the part of Buyer. This
Agreement is, and the instruments to be executed pursuant hereto when executed
and delivered will be, the valid and binding obligations of Buyer, and
enforceable against Buyer in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the rights of creditors generally, as well
as general principles of equity (regardless of whether such enforceability is
considered in a Proceeding in equity or at law).

5.03 Litigation. There is no written claim for breach of contract, tort or
violation of Applicable Law, or investigation of which Buyer has received
written notice, or any suit, action or litigation, by any person, and no legal,
administrative or arbitration proceedings pending or threatened in writing
against Buyer that, as of the date of this Agreement, would have a material
adverse effect upon the ability of Buyer to consummate the transactions
contemplated by this Agreement.

 

13



--------------------------------------------------------------------------------

5.04 No Conflicts; Required Consents. Except as otherwise disclosed to Seller on
Schedule 5.04, the execution, delivery and performance by Buyer of this
Agreement, the instruments to be delivered pursuant hereto and the transactions
contemplated herein, do not and will not: (i) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
formation, operating agreement or other organizational document of Buyer; or
(ii) conflict with or result in a violation or breach of any provision of any
law or governmental order applicable to Buyer. Except as otherwise disclosed to
Seller on Schedule 5.04, no notice to, consent, approval, permit or
authorization of, or exemption by, or filing with, any Governmental Authority or
any other person is required to be obtained or made by Buyer in connection with
the execution, delivery or performance of this Agreement, the instruments to be
delivered pursuant hereto and the transactions contemplated herein. Except as
otherwise disclosed to Seller on Schedule 5.04, no statute, rule or regulation,
or order of any Governmental Authority prohibits Buyer from consummating the
transactions contemplated hereby.

5.05 Investment Intent. Buyer acknowledges that the offer for the sale of the
Company Interests has not been registered under the Securities Act or under any
state or foreign securities law. Buyer is acquiring the Company Interests for
its own account for investment, without a view to, or for a resale in connection
with, the distribution thereof in violation of the Securities Act or any
applicable state or foreign securities law and with no present intention of
distributing or reselling any part thereof.

5.06 Brokers. No broker, finder or investment banker or other Person is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

5.07 Independent Evaluation. Buyer is sophisticated in the evaluation, purchase,
ownership and operation of midstream assets similar to Midstream Assets. In
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, in addition to its reliance on Seller’s
representations and warranties in ARTICLE 4, Buyer (a) has relied or shall rely
solely on its own independent investigation and evaluation of the Company and
the Midstream Assets and the advice of its own legal, tax, economic,
environmental, engineering, geological and geophysical advisors and the express
provisions of this Agreement and not on any comments, statements, projections or
other materials made or given by Seller or any of its Affiliates or
representatives, and (b) has satisfied itself through its own due diligence as
to the environmental and physical condition of and contractual arrangements and
other matters affecting the Company and the Midstream Assets. Without limiting
the generality of the foregoing, Buyer acknowledges that neither Seller, the
Company nor any of their representatives or Affiliates make any representation
or warranty, express or implied, with respect to (a) any projections, estimates
or budgets delivered to or made available to Buyer of future revenues, future
results of operations (or any component thereof), future cash flows or future
financial condition (or any component thereof) of the Company or the future
business and operations of the Company, or (b) any other information or
documents made available to Buyer or its representatives with respect to the
Company, or its business, the Midstream Assets, liabilities or operations,
except as expressly set forth in this Agreement, and that all such projections,
estimates, budgets or other information or documents have been furnished to
Buyer solely as an accommodation. Buyer further acknowledges that it has not
relied on any representation or warranty, express or implied, not expressly set
forth in ARTICLE 4.

 

14



--------------------------------------------------------------------------------

ARTICLE 6

INDEMNIFICATION

6.01 Indemnification by Seller. Subject to the limitations expressly set forth
herein, Seller will indemnify and hold harmless Buyer, each of its Affiliates
and each of their respective directors, officers, employees, agents,
representatives, stockholders, successors and assigns (collectively, the “Buyer
Indemnified Parties”) from and against any and all Losses incurred by the Buyer
Indemnified Parties arising, resulting from or relating to (a) any breach of or
any inaccuracy in any representation or warranty made by the Company or Seller
in ARTICLE 4, and (b) any breach or nonperformance of any covenant or obligation
of the Company or Seller set forth in this Agreement.

6.02 Indemnification by Buyer. Subject to the limitations expressly set forth
herein, Buyer will indemnify and hold harmless Seller, each of its Affiliates
and each of their respective directors, officers, employees, agents,
representatives, stockholders, successors and assigns (collectively, the “Seller
Indemnified Parties”) from and against any and all Losses incurred by the Seller
Indemnified Parties arising or resulting from (a) any breach of or any
inaccuracy in any representation or warranty made by Buyer in ARTICLE 5 and
(b) any breach or nonperformance of any covenant or obligation of Buyer set
forth in this Agreement.

6.03 Claim Procedure.

(a) A Party that seeks indemnity under this ARTICLE 6 (an “Indemnified Party”)
will give written notice (a “Claim Notice”) to the Party from whom
indemnification is sought (an “Indemnifying Party”) whether the Losses sought
arise from matters solely between the Parties or from Third Party Claims
described in Section 6.03(b). The Claim Notice must contain (i) a description
and, if known, the estimated amount of any Losses incurred or reasonably
expected to be incurred by the Indemnified Party, (ii) a reasonable explanation
of the basis for the Claim Notice to the extent of the facts then known by the
Indemnified Party and (iii) a demand for payment of those Losses; provided,
however, that no delay or deficiency on the part of the Indemnified Party in so
notifying the Indemnifying Party will relieve the Indemnifying Party of any
liability under this Agreement except to the extent such delay or deficiency
prejudices or otherwise materially and adversely affects the rights of the
Indemnifying Party with respect thereto.

(b) If the Indemnified Party seeks indemnity under this ARTICLE 6 in response to
a claim or Proceeding by another Person not a party to this Agreement (a “Third
Party Claim”), then the Indemnified Party will give a Claim Notice to the
Indemnifying Party within ten (10) days after the Indemnified Party has received
notice or otherwise learns of the assertion of such Third Party Claim and will
include in the Claim Notice (i) the facts constituting the basis for such Third
Party Claim and the amount of the damages claimed by the other Person, in each
case to the extent known to the Indemnified Party, accompanied by reasonable
supporting documentation submitted by such third party and (ii) the assertion of
the claim or the

 

15



--------------------------------------------------------------------------------

notice of the commencement of any Proceeding relating to such Third Party Claim;
provided, however, that no delay or deficiency on the part of the Indemnified
Party in so notifying the Indemnifying Party will relieve the Indemnifying Party
of any liability under this Agreement except to the extent such delay or
deficiency prejudices or otherwise materially and adversely affects the rights
of the Indemnifying Party with respect thereto.

(c) In the event of a Third Party Claim, the Indemnifying Party will be entitled
to participate in the defense thereof, at its own expense, and, if it so
chooses, assume at any time control of the defense thereof by giving to the
Indemnified Party written notice of its intention to assume control of the
defense of such Third Party Claim; provided, however, that the Indemnified Party
may participate in the defense of such Third Party Claim with its own counsel at
its own expense and, in connection with such participation, the Indemnified
Party shall be entitled to retain one counsel at the sole cost and expense of
the Indemnifying Party, to the extent an actual conflict of interest exists
between the Indemnified Party and Indemnifying Party in respect of any such
defense. The Party that is not in control of the defense of any such Third Party
Claim will furnish the controlling Party with such information as it may have
with respect to such Third Party Claim and related Proceedings (including copies
of any summons, complaint or other pleading which may have been served on such
party and any written claim, demand, invoice, billing or other document
evidencing or asserting the same), and will, at the Indemnifying Party’s
expense, otherwise cooperate with and assist in good faith the defense of the
Third Party Claim, including providing reasonable access as requested by the
controlling Party to employees of the Company to assist in defending such Third
Party Claims.

(d) The Indemnifying Party will not agree to any settlement of, or consent to
the entry of, any judgment (other than a judgment of dismissal on the merits
without costs) arising from, any such Third Party Claim without the prior
written consent of the Indemnified Party (such consent not to be unreasonably
withheld, conditioned or delayed); provided, however, that the consent of the
Indemnified Party will not be required if the Indemnifying Party agrees in
writing to pay any amounts payable pursuant to such settlement or any judgment
and such settlement or judgment includes a release of the Indemnified Party from
further liability. The Indemnified Party will not agree to any settlement of, or
the entry of any judgment (other than a judgment of dismissal on the merits
without costs) arising from, any such Third Party Claim without the prior
written consent of the Indemnifying Party (such consent not to be unreasonably
withheld, conditioned or delayed).

6.04 Survival. All representations and warranties contained in this Agreement
will survive the Closing for nine (9) months, except for Fundamental
Representations which will survive indefinitely. All covenants and obligations
contained in this Agreement will survive the Closing until the expiration of the
applicable statute of limitations or for such shorter period specified herein.
All claims under this Agreement must be asserted pursuant to a Claim Notice
given prior to the expiration of the applicable survival period set forth in
this Section 6.04.

6.05 Limitations on Liability.

(a) Cap and Deductible. Notwithstanding anything to the contrary contained in
this Agreement:

 

16



--------------------------------------------------------------------------------

(i) no indemnification payments will be made, except with respect to the
Fundamental Representations, under Section 6.01(a) or Section 6.02(a) in respect
of any individual claim or series of claims having the same nature or origin
where the Losses relating thereto are less than $100,000, and such items less
than $100,000 will not be aggregated for purposes of calculating the Deductible
in clause (ii) below;

(ii) no indemnification payments will be made, except with respect to the
Fundamental Representations, under Section 6.01(a) or Section 6.02(a) until the
aggregate amount of Losses for which an Indemnifying Party would (but for this
clause (ii)) be liable thereunder exceeds one percent (1%) of the Final Purchase
Price (the “Deductible”), and then only to the extent of such excess over the
Deductible; and

(iii) the aggregate total amount in respect of which the Indemnifying Party will
be liable to indemnify and hold harmless the Indemnified Parties pursuant to
Section 6.01(a) or Section 6.02(a), as applicable, will not exceed the lesser of
(A) the Indemnified Parties’ actual Losses otherwise recoverable under this
ARTICLE 6 and (B) ten percent (10%) of the Final Purchase Price, except for
indemnification for breaches of the Fundamental Representations, which will not
exceed the lesser of (C) Seller’s actual Losses otherwise recoverable under this
ARTICLE 6 and (D) the Final Purchase Price.

(b) Knowledge of Breach. No Person will be entitled to indemnification under
Section 6.01(a) or Section 6.02(a) to the extent that the facts and
circumstances giving rise to the claim have been disclosed in any Schedules
(subject to Section 7.17) hereto.

(c) Insurance Proceeds and Other Payments. The amount of any and all Losses for
which indemnification is provided pursuant to this ARTICLE 6 will be net of any
amounts of any insurance proceeds, indemnification payments, contribution
payments or reimbursements realized by, or payable in kind to, the Indemnified
Party with respect to such Losses or any of the circumstances giving rise
thereto, net of any collection costs and the cost of any insurance policy issued
or underwritten by the Indemnified Party or its Affiliates. In connection
therewith, if, at any time following payment in full by the Indemnifying Party
of any amounts of Losses due under this Agreement, the Indemnified Party
receives any insurance proceeds, indemnification payments, contribution payments
or reimbursements relating to the circumstances giving rise to such Losses, the
Indemnified Party will promptly remit to the Indemnifying Party such proceeds,
payments or reimbursements in an amount not to exceed the amount of the
corresponding indemnification payment made by the Indemnifying Party, net of any
collection costs and the cost of any insurance policy issued or underwritten by
the Indemnified Party or its Affiliates. The Parties will use (and will cause
their respective Affiliates to use) reasonable efforts to collect the proceeds
of any available insurance which would have the effect of reducing any Losses
(in which case the net proceeds thereof will reduce the Losses).

(d) Mitigation. The Indemnified Party will use its reasonable efforts to
mitigate any Losses with respect to which it may be entitled to seek
indemnification pursuant to this Agreement.

(e) Subrogation. If an Indemnified Party is indemnified for any Losses pursuant
to this Agreement with respect to any claim by a Person not party to this
Agreement,

 

17



--------------------------------------------------------------------------------

then the Indemnifying Party will be subrogated to all rights and remedies of the
Indemnified Party against such third party, and any Indemnified Party will
cooperate with and assist the Indemnifying Party in asserting all such rights
and remedies against such third party.

(f) Other Limitations. NO PARTY WILL HAVE ANY INDEMNITY OBLIGATIONS UNDER THIS
AGREEMENT (i) FOR ANY LOSS OF PROFITS, OPPORTUNITIES OR BUSINESS OR (ii) FOR ANY
EXEMPLARY, CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES
ARISING OUT OF OR IN ANY MANNER RELATED TO THIS AGREEMENT.

(g) Confirmatory Due Diligence. For the avoidance of doubt, no indemnification
payments will be made by or on behalf of Seller under Section 6.01, and no
representation or warranty contained in this Agreement will be deemed to be
false or inaccurate for purposes of Section 3.02(c)(ii), by virtue of any action
or inaction of any Party, or any Affiliate of any Party, as applicable, that is
taken, or not taken, in connection with, or as a result of, any matter for which
a remediation plan is established pursuant to Section 3 of that certain Equity
Option Agreement between SWEPI LP and Crestwood Infrastructure Holdings LLC,
dated as of September 27, 2016.

6.06 Exclusive Remedy. From and after the Closing, except in the case of fraud,
THE SOLE AND EXCLUSIVE REMEDY OF ANY PARTY HERETO FOR ANY MATTER ARISING OUT OF
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL BE
PURSUANT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS ARTICLE 6 and,
except to the extent Buyer has asserted a claim for indemnification by giving a
Claim Notice in accordance with Section 6.03 prior to the expiration of the
applicable survival period set forth in Section 6.04, Buyer will have no remedy
against Seller for any breach of any provision of this Agreement, except in the
case of fraud.

6.07 Treatment of Indemnity Payments. Any indemnity payment made under this
Agreement shall be treated by the Parties for tax purposes as an adjustment to
the Final Purchase Price to the extent consistent with Applicable Laws.

ARTICLE 7

MISCELLANEOUS

7.01 Governing Law; Waiver of Jury Trial. (a) This Agreement and any disputes
arising out of or relating to this Agreement or any contemplated transaction
hereunder shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State of Delaware, without regard to conflict of
law rules that would direct application of the laws of another jurisdiction.
EACH PARTY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ITS
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY CONTEMPLATED TRANSACTION, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, INCLUDING WITH RESPECT TO ANY SUCH PROCEEDING TO WHICH ANY LENDING
SOURCE IS A PARTY.

 

18



--------------------------------------------------------------------------------

(b) The Parties mutually consent to the jurisdiction of the federal and state
courts located in the City of Houston, Harris County, Texas and agree that any
action, suit or proceeding concerning, related to or arising out of this
Agreement and the negotiation of this Agreement will be brought only in a
federal or state court in Harris County, Texas and the Parties agree that they
will not raise any defense or objection or file any motion based on lack of
personal jurisdiction, improper venue, inconvenience of the forum or the like in
any case filed in a federal or state court in the City of Houston, Harris
County, Texas. The Parties mutually agree that this Agreement is a “major
transaction” within the meaning of the Texas Civil Practice and Remedies Code §
15.020 and as such agree that any action or suit arising from this Agreement
shall be brought in the federal or state courts in the City of Houston, Harris
County, Texas, and venue shall be in the federal or state courts in the City of
Houston, Harris County, Texas.

7.02 Entire Agreement; Conflicts. This Agreement (including the documents,
schedules, attachments, exhibits, annexes and instruments referred to herein and
therein) constitute the entire agreement between the Parties and supersedes all
prior agreements, documents or other instruments with respect to the matters
covered hereby. The Parties make, and have made, no oral agreements or
undertakings pertaining to the subject matter of this Agreement. In the event of
any irreconcilable conflict between the terms of this Agreement and any
conveyancing documents contemplated hereby, the terms of this Agreement shall be
controlling.

7.03 Waiver. No waiver of any of the provisions of this Agreement shall be
effective unless in writing signed by the applicable Party. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

7.04 Captions. The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.

7.05 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either Party
without the prior written consent of the other Party (such consent not to be
unreasonably withheld, conditioned or delayed), and any such assignment that is
not consented to shall be null and void; provided, however, that either Party
may transfer its rights and obligations hereunder to an Affiliate upon written
notice to the other Party, without the prior written consent of such other
Party.

7.06 Notices. Any notice provided or permitted to be given under this Agreement
shall be in writing, and may be served by personal delivery, by depositing same
in the mail, addressed to the Party to be notified, postage prepaid, and
registered or certified with a return receipt requested, or by electronic mail.
Notice deposited in the mail in the manner hereinabove described shall be deemed
to have been given and received on the date of the delivery as shown on the
return receipt. Notice served in any other manner shall be deemed to have been
given and received only if and when actually received by the addressee (except
that notice given by email

 

19



--------------------------------------------------------------------------------

shall be deemed given and received upon receipt only if received during normal
business hours and if received other than during normal business hours shall be
deemed received as of the opening of business on the next Business Day). For
purposes of notice, the postal and email addresses of the Parties shall be as
follows:

 

For Seller to:

  

CPB Member LLC

811 Main Street, Suite 3400

Houston, Texas 77002

Attn: Executive Vice President and Chief Operating Officer

Email: Heath.Deneke@crestwoodlp.com

 

Copy to: General Counsel

Email: Joel.Lambert@crestwoodlp.com

For Buyer to:

  

Shell Midstream Operating LLC

150 N. Dairy Ashford Rd.

Houston, Texas 77079

Bldg A – Floor 6

Attn: Vice President – Commercial

Email: Kevin.Nichols@shell.com

 

Copy to: General Counsel

Email: lori.muratta@shell.com

Each Party shall have the right, upon giving five (5) days’ prior notice to the
other in the manner hereinabove provided, to change its address for purposes of
notice.

7.07 Expenses. Each Party shall be solely responsible for all expenses incurred
by it in connection with this transaction (including fees and expenses of its
own counsel, accountants and consultants).

7.08 Liability for Transfer Taxes. Buyer shall be responsible for any state or
local transfer, sales, use, stamp, registration or other similar taxes resulting
from, or that are imposed upon Seller or the Company as a result of, the
transactions contemplated by this Agreement. Buyer and Seller, as appropriate,
shall, at the expense of Buyer, file, to the extent required by Applicable Law,
all necessary tax returns and other documentation with respect to such taxes,
and, if required by Applicable Law, Buyer or Seller, as appropriate, will join
in the execution of any such tax return or other documentation of the other.

7.09 Severability. The unenforceability or invalidity of any one or more
portions or provisions of this Agreement shall not affect the enforceability or
validity of the remaining portions or provisions of this Agreement.

 

20



--------------------------------------------------------------------------------

7.10 Tax Treatment of Purchase. Notwithstanding any provision in this Agreement
to the contrary, the Parties agree, consistent with Revenue Ruling 99-5, 1991-1
CB 434 (Situation 1), that solely for U.S. federal income tax purposes
(including for the purposes of maintaining the capital accounts of the Parties),
(i) the Company will convert to a partnership when Buyer purchases the Company
Interests pursuant to this Agreement, (ii) Buyer’s purchase of the Company
Interests will be treated as the purchase by Buyer from Seller of a fifty
percent (50%) interest in each of the Company’s assets, which are treated as
held directly by Seller, and (iii) Seller and Buyer will be treated as making a
capital contribution of the their respective interests in the Company’s assets.

7.11 Amendment. This Agreement (including the documents, attachments, exhibits,
annexes, instruments and the schedules referred to herein) may not be amended
except by an instrument in writing signed by each of the Parties.

7.12 Further Assurances. If at any time after the Closing, any further action is
reasonably necessary to transfer the Company Interests to Buyer, Buyer and
Seller shall timely execute such additional conveyances or other instruments as
necessary to more effectively transfer, convey and assign the Company Interests
to Buyer.

7.13 Third-Party Beneficiaries. Nothing in this Agreement is intended to create
any third-party beneficiary rights respecting any Person or to confer upon any
Person, other than the Parties and their respective successors and permitted
assigns, any rights, remedies or obligations under or by reason of this
Agreement, and the Parties specifically negate any such intention.

7.14 Counterparts; Exhibits. This Agreement may be executed in one or more
counterparts (delivery of which may be made by email), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. All Attachments, Schedules and Exhibits attached hereto are hereby
made a part of this Agreement and incorporated herein by this reference.

7.15 Confidentiality. Neither Seller nor Buyer shall disclose the Confidential
Information of the other Party, without the prior written consent of the Party
whose Confidential Information is to be disclosed, to a third party (other than
a Party’s and its Affiliates’ employees, officers, directors, lenders, investors
or potential buyers, legal counsel or accountants, in each case who have agreed
to keep such Confidential Information confidential) except in order to comply
with Applicable Laws and regulatory filings; provided, that any Party that
receives any request for Confidential Information from any Governmental
Authority shall notify the Party whose Confidential Information has been
requested and shall use commercially reasonable efforts to prevent or limit such
disclosure. Neither Party shall make any press release or other public
announcement related to this Agreement or the other Party without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned, or delayed. This Section 7.15 shall survive for a period
of two (2) years from the Closing Date.

7.16 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the

 

21



--------------------------------------------------------------------------------

provisions of this Agreement. If the date specified in this Agreement for giving
any notice or taking any action is not a Business Day (or if the period during
which any notices required to be given or any action taken expires on a date
which is not a Business Day), then the date for giving such notice or taking
such action (and the expiration date for such period during which notice is
required to be given or action taken) shall be the next day which is a Business
Day. Unless the context requires otherwise: (a) the gender (or lack of gender)
of all words used in this Agreement includes the masculine and feminine;
(b) references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) references to Attachments, Schedules or Exhibits refer to the
Attachments, Schedules and Exhibits attached to this Agreement, each of which is
made a part hereof for all purposes; and (d) the word “including” means
“including, without limitation” and the word “or” is inclusive.

7.17 Schedules. The inclusion of any information in any Schedule shall not be
deemed to indicate that such information is required to be disclosed, or
establish or be an admission of any level of materiality or similar threshold.
The inclusion of an item in any Schedule to this Agreement as an exception to a
representation or warranty shall not be deemed an admission that such item or a
similar item has had or would have a material adverse effect. The information
contained in any Schedule is disclosed solely for the purposes of this Agreement
and any descriptions or terms of agreements and documents in the Schedules are
summaries only and are qualified in their entirety by the specific terms of such
agreements and documents. No disclosure in the Schedules relating to any
possible breach or violation of or dispute regarding any agreement or Applicable
Law shall be construed as an admission or indication that any breach or
violation exists and has actually occurred. Where the representations,
warranties or Schedules in this Agreement contain specific dollar thresholds,
the items, contracts and other matters listed in response thereto may include
items, contracts and other matters that are below such dollar thresholds.

7.18 Disclaimer—Representations and Warranties. BUYER ACKNOWLEDGES AND AGREES
THAT, EXCEPT TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE 4, (A) NEITHER
SELLER NOR ANY OF SELLER’S AFFILIATES MAKE ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY, IMPLIED, WRITTEN, ORAL OR OTHERWISE AND (B) SELLER, FOR
ITSELF AND ITS AFFILIATES, HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS, STATUTORY, IMPLIED, WRITTEN, ORAL OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY REGARDING: (I) TITLE, (II)
ANY COSTS, EXPENSES, REVENUES, RECEIPTS, ACCOUNTS RECEIVABLE OR ACCOUNTS
PAYABLE, (III) ANY CONTRACTUAL, ECONOMIC OR FINANCIAL INFORMATION AND DATA
ASSOCIATED WITH THE COMPANY, (IV) THE CONTINUED FINANCIAL VIABILITY OR
PRODUCTIVITY OF THE SYSTEMS, (V) THE ENVIRONMENTAL OR PHYSICAL CONDITION OF THE
SYSTEMS OR ANY ENVIRONMENTAL LIABILITY, (VI) ANY FEDERAL, STATE, LOCAL OR TRIBAL
INCOME OR OTHER TAX CONSEQUENCES ASSOCIATED WITH THE MIDSTREAM ASSETS OR THE
COMPANY INTERESTS, (VII) THE ABSENCE OF PATENT OR LATENT DEFECTS, (VIII) THE
STATE OF REPAIR OF THE SYSTEMS, (IX) MERCHANTABILITY OR CONFORMITY TO MODELS,
(X) ANY RIGHTS OF THE BUYER UNDER APPROPRIATE LAWS TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE FINAL PURCHASE PRICE, (XI) FREEDOM FROM PATENTS,
COPYRIGHT OR TRADEMARK

 

22



--------------------------------------------------------------------------------

INFRINGEMENT, (XII) FITNESS FOR A PARTICULAR PURPOSE, AND (XIII) PRODUCTION
RATES, OPERATIONAL CAPABILITIES, OR CONTRACT OBLIGATIONS WITH RESPECT TO ANY OF
THE DEDICATED PROPERTIES WHERE THE HYDROCARBONS THEREFROM ARE TRANSPORTED
THROUGH THE SYSTEMS, OR THE QUALITY, QUANTITY OR VOLUME OF HYDROCARBONS, IF ANY,
TRANSPORTED THROUGH THE SYSTEMS. EXCEPT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY CONTAINED IN ARTICLE 4, SELLER’S INTERESTS IN THE COMPANY ARE BEING
TRANSFERRED THROUGH THE SALE OF THE COMPANY INTERESTS “AS IS, WHERE IS, WITH ALL
FAULTS,” AND SELLER AND ITS AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES
EXPRESSLY DISCLAIM, AND BUYER AND ITS AFFILIATES AND ITS REPRESENTATIVES
EXPRESSLY DISCLAIM RELIANCE UPON, ANY OTHER REPRESENTATIONS OR WARRANTIES, OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATIONS OR WARRANTIES AS TO
THE CONDITION, VALUE OR QUALITY OF THE COMPANY AND THE MIDSTREAM ASSETS OR THE
PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS OF THE COMPANY AND
THE SYSTEMS.

7.19 Disclaimer - Statements and Information. SELLER, FOR ITSELF AND ITS
AFFILIATES, EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES,
EXCEPT TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE 4, ASSOCIATED WITH
THE QUALITY, ACCURACY, COMPLETENESS OR MATERIALITY OF THE INFORMATION, DATA AND
MATERIALS FURNISHED (WHETHER ELECTRONICALLY, ORALLY, BY VIDEO, IN WRITING OR ANY
OTHER MEDIUM, BY COMPACT DISC, EMAIL, OR THUMB DRIVE, IN ANY DATA ROOM OR
OTHERWISE) AT ANY TIME TO THE BUYER ASSOCIATED WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING, INFORMATION, DATA OR MATERIALS
REGARDING: (A) TITLE TO THE SYSTEMS, (B) COSTS, EXPENSES, REVENUES, RECEIPTS,
ACCOUNTS RECEIVABLE OR ACCOUNTS PAYABLE ASSOCIATED WITH THE MIDSTREAM ASSETS,
(C) CONTRACTUAL, ECONOMIC OR FINANCIAL INFORMATION ASSOCIATED WITH THE MIDSTREAM
ASSETS, (D) ANY PROJECTIONS, FORECASTS, BUSINESS PLANS OR BUDGET INFORMATION,
(E) THE CONTINUED FINANCIAL VIABILITY OR PRODUCTIVITY OF THE SYSTEMS, (F) THE
ENVIRONMENTAL OR PHYSICAL CONDITION OF THE SYSTEMS OR ANY ENVIRONMENTAL
LIABILITY, (G) FEDERAL, STATE, LOCAL OR TRIBAL INCOME OR OTHER TAX CONSEQUENCES
ASSOCIATED WITH THE MIDSTREAM ASSETS, (H) THE ABSENCE OF PATENT OR LATENT
DEFECTS, (I) THE STATE OF REPAIR OF THE SYSTEMS, (J) ANY WARRANTY REGARDING
MERCHANTABILITY OR CONFORMITY TO MODELS, (K) ANY RIGHTS OF THE BUYER UNDER
APPROPRIATE LAWS TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OR ADJUSTMENT OF
THE FINAL PURCHASE PRICE, (L) ANY WARRANTY OF FREEDOM FROM PATENT, COPYRIGHT OR
TRADEMARK INFRINGEMENT, (M) WARRANTIES EXISTING UNDER APPLICABLE LAW NOW OR
HEREAFTER IN EFFECT, (N) ANY WARRANTY REGARDING FITNESS FOR A PARTICULAR PURPOSE
AND (O) OPERATIONAL CAPABILITIES OR CONTRACT OBLIGATIONS WITH RESPECT TO THE
SYSTEMS.

[remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first set forth above.

 

SELLER:

CPB Member LLC By:   /s/ Robert Halpin Name:   Robert Halpin Title:   EVP and
Chief Financial Officer

 

BUYER:

Shell Midstream Operating LLC By:   /s/ Kevin M. Nichols Name:   Kevin M.
Nichols Title:   Vice President - Commercial